Clark, J.
This action was brought to recover on a policy of accident insurance issued by the defendant to John C. Mulvihill, husband of plaintiff, the' beneficiary named in the policy.
The policy provided, among other things, that the insurance company (defendant) “ Does hereby insure John C. Mulvihill (hereinafter called the insured) * * * against bodily injuries, effected solely through external, violent and accidental means, independently and exclusively of disease, whether disease preexists or be afterwards contracted.”
*495At the close of plaintiff’s case, on motion of counsel for the defendant, the court granted a nonsuit on the ground, as stated in substance by the court, that under this form of contract there was no question of fact to be submitted to the jury.
The insured on the 6th day of April, 1926, resided in the city of Syracuse with his wife; he was fifty-two years of age and his general health was good. During the forenoon of that day he had been working around the house and yard, and just about noon his wife heard a bumping or thumping noise on the cellar stairs. On looking she discovered her husband lying on the concrete cellar floor at the foot of the cellar stairs. She assisted him to arise and with difficulty he was gotten up stairs and to his bedroom, which he never left except to go to a nearby bathroom. He died on the 12th day of May, 1926, having been under the care of a physician from the day of the accident.
Plaintiff brings this action to recover under the policy issued by defendant, which was in force at the time of the accident and death, claiming that the death resulted from bodily injuries sustained by insured when he fell down the cellar stairs on the sixth day of April, and that the death was the result of bodily injuries “ effected solely through external, violent and accidental means, independently and exclusively of disease,” while the defendant, disclaiming liability, contends that the death was caused by disease, and that under the wording of the policy plaintiff is not entitled to recover.
There having been a nonsuit plaintiff is entitled to the most favorable inferences justified by the evidence.
It. is undisputed that on the arrival of the physician soon after insured had gotten to his bed on the day he fell, be was suffering great pain in the back from the shoulders down to the hips, and stated that he had fallen and struck on his back. The pain was particularly severe when he was moved. The next day the pain was more severe, and there was a discoloration over the region of the hips which covered an area fourteen inches long and seven inches wide. The pain continued and increased from day to day, and on April seventeenth this area had the appearance of softening or breaking down, and the lungs began to be affected, water soaked or soggy, as the physician expressed it. In the meantime the temperature of the insured increased, and on April twenty-sixth it rose from 99 to 101, and it kept on increasing until the night before his death it rose to 106.8, and at one time to 107. Death followed on the 12th day of May, 1926. The pain had continued uninterruptedly from the day of the first visit of the physician, and the area of the back which at first had shown a discoloration, *496and which finally became soft, broke down, became covered with sores, and a pusy condition resulted and gangrene followed.
The attending physician testified that the death of the insured was caused by the fall of April sixth. Another physician, Dr. B. O. Murphy, an expert called by plaintiff, answering a hypothetical question propounded to him, stated that the cause of death was the accidental injury to the back, April 6, 1926, and that the gangrenous condition was caused by the fall, and that the bruised tissues on the back were caused by the fall, and that the destruction of the tissues set in immediately after the fall, and continued to extend until the patient’s death.
Testimony to the same effect was given by another physician called by plaintiff as an expert, who testified that the death of the insured was caused by the injury to his back, April 6, 1926.
Defendant urges that in the death certificate the attending physician had stated that -the causes which produced death were “ fall to cellar, broncho pneumonia, or possible septic pressure, injury to back,” and that statement, with the testimony given by the physician on cross-examination, that pneumonia and gangrene were diseases, established the fact that this death was not effected solely through external, violent and accidental means independently and exclusively of disease, and that, therefore, the nonsuit should be sustained.
We reach a different conclusion. The language of the policy should be given a natural interpretation, and however adroitly the clause in question was drawn, it fails of its object, if we give the words used their ordinary meaning as they would be understood by the average man. We believe the meaning which the average man would understand from these words would be that if the procuring cause of death was the injury received by insured to his back by the fall on the cellar stairs, if that was the efficient cause of the death, plaintiff could recover under the policy, even though some disease caused directly and solely by the injury, such as pneumonia or gangrene, might have intervened. (Freeman v. Mercantile Mut. Accident Association, 156 Mass. 351; Martin v. Manufacturers’ Accident Ind. Co., 151 N. Y. 94; Paul v. Travelers’ Ins. Co., 112 id. 472.)
The history of this transaction, beginning with Mr. Mulvihill’s fall on the cellar stairs, and ending with his death on the twelfth day of May, was an accident, and that being so plaintiff’s claim under the policy should at least have been passed upon by the jury. (Matter of Connelly v. Hunt Furniture Co., 240 N. Y. 83; Lewis v. Ocean Accident & Guarantee Corp., 224 id. 18.)
This policy was drawn by the defendant, and it should be liberally *497construed in favor of the policyholder and strictly construed against the company which prepared it. (Finucane v. Standard Accident Ins. Co., 184 App. Div. 280.)
It was for the jury to say under all the evidence whether Mr. MulvihiU sustained an accidental injury, and that such injury resulted in his death, independently and exclusively of disease.
The learned trial court fell into error in refusing to submit that question to the jury. (Lewis v. Ocean Accident & Guarantee Corp., supra.)
The judgment should be reversed on the law and a new trial granted, with costs to appellant to abide the event.
All concur. Present — Hhbbs, P. J., Clark, Crouch, Taylor and Sawyer, JJ.
Judgment reversed on the law and a new trial granted, with costs to appellant to abide event.